Title: To James Madison from William Loughton Smith, 13 September 1801 (Abstract)
From: Smith, William Loughton
To: Madison, James


13 September 1801, Lisbon. No. 54. Obtained an audience of leave on 9 Sept. after “a pressing renewal of my application”; encloses a copy of his address. Plans to depart for Falmouth within a day or two. Has settled his accounts with Bulkeley, whom he has introduced to João de Almeida, the minister of foreign affairs, as the agent of communications from the U.S. Transmits a letter from the prince regent to the president.
 

   RC and enclosure (DNA: RG 59, DD, Portugal, vol. 5). RC 1 p.; in a clerk’s hand, signed by Smith; docketed by Wagner. Enclosure (1 p.) is a copy in Portuguese with an English translation of Smith’s address to the prince regent.

